BLAND, P. J.
The Code of civil procedure (section *413753, Eevised Statutes 1899), confers on the circuit court, or any judge thereof in vacation, the power to appoint a receiver whenever he shall deem such an appointment necessary for the purpose of keeping and preserving all property, etc., pending in any legal or equitable proceeding, concerning the same. The appointment under the provisions of this section is addressed to the sound judgment and discretion of the circuit court, or judge in vacation, and is rightfully exercised whenever it reasonably appears that the preservation of the property involved in the suit, or the securing and preserving its rents and profits (if real estate), will be jeopardized if a receiver be not appointed. The evidence is that the payment of rent by the tenants has been held up by the parties each fearing to trust the other with their collection; that a majority of the tenants are insolvent; that there is a dispute as to the right of Grimes to rent the property or to collect the rents and of his claim of an interest in the property or its rents. In this condition of affairs, it is apparent that proper attention will not be given to the care of the property, and the probabilities are that most, if not all, of its rents and profits pending the partition suit would be lost if left to the contesting parties’ care. From these considerations, we think the appointment of the receiver was eminently proper and affirm the judgment.
All concur.